DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is responsive to the communication filed on 02/16/2021; claim(s) 1 & 5- 10 is/are pending herein; claim(s) 1 is/are independent claim(s); and claims 2 -4 & 11- 12 are cancelled by the applicant.
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Response to Arguments
Applicant's arguments filed 02/26/2021 have been fully considered but they are not persuasive. 
Examiner notes applicant argues:
 “The Examiner admits that Allison does not explicitly teach…Gale therefore teaches placing a second temperature sensor outside….but alleges that Gale teaches this feature. Applicant respectfully disagrees …

Gale does not explicitly disclose the following:
a) the first internal temperature sensor is connected to the electronic component; and
b) the means of generating a cold zone are triggered when the first temperature of the component is lower than the second temperature of the case” and

 “neither Allison nor Gale teaches to force condensation in a dedicated area but rather teaches to modify the internal conditions… The problem solved by the invention as newly defined is to provide an anti-condensation device that is economical (a single means of generating a cold zone rather than means of cooling / heating the inside of the case) and light. This problem is not even solved by the combination of ALLSION and Gale nor this combination leads to the invention as newly claimed (Remarks, page 6).

Examiner’s Response: Examiner clarifies that Allison is actually relied for the many features argued by the applicant against Gale reference in the current Office 
Firstly, the problems mentioned by applicant’s remarks, page 6 are inherently1 are solved when a single Peltier type device (means for generating a cold zone”) like Allison’s Peltier device 726, are utilized. The Peltier device 726 (of Allison) is economical and light as can be clear to PHOSITA, as can be demonstrated by cited NPL articles (please refer to the NPLs cited in the instant PTO-892). Simply put, when Peltier device 726 is activated, it makes the lower surface 728 relatively colder compared to the surrounding area of the Peltier device 712 including the battery 702 and BCM 708 that are housed within the enclosure 700/800. As such, the moisture is forced to be condensed on the lower surface 728 and collected by the containment device 714 (in the similar manner cold mirrors can condense moistures of the bathroom). Therefore, Allison itself and its combination with Gale clearly teaches the newly amended limitation.
Secondly, Examiner further clarifies that Gale is merely relied to show (i) first temperature sensor can be disposed/fastened to the electronic circuit board and (ii) only (“exclusively”, claim 1, line 16) temperature differential data between first and second temperature measurements can be sufficient to activate the cooling device like well-known Peltier device which forces the moisture to condense in the cold zone/surface.
references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Here, merely attacking the secondary reference Gale, one cannot show nonobviousness to the features disclosed by the primary reference Allison as modified by the disclosure of Gale.
With respect to applicant’s argument that states Gale does not teach the first internal temperature sensor is connected to the electronic component, Examiner states that Gale clearly shows the internal sensors 1028 connected to the electronic components in figs.5-7 & associated text (please see, “one or more environmental sensors 1028 disposed within the interior of the library 1002”, 0049).
With respect to applicant’s argument that states Gale does not teach the means of generating a cold zone are triggered when the first temperature of the component is lower than the second temperature of the case, Examiner states that Gale clearly shows/teaches operating of the means for generating a cold zone [“environmental conditioning unit”] (see, para. 0043) when outside temperature is higher than the inner temperature.
Finally, Examiner also notes applicant argues various features of the Gale in page 5 of the Remarks. However, these arguments are based on the incomplete or overly narrow analysis of the actual disclosure of Gale. For example, applicant states that “Gale therefore teaches to modify environmental conditions that are inside the volume of a bay to bring them close to the environmental conditions that are outside of the bay before opening an access door”. Examiner agrees with this statement. regulate the relative conditions (e.g., temperature, humidity, contaminant presence via filtering, etc.) inside the frame 1002…able to reduce the temperature of the interior of the frame 1002” ([0044]).
Accordingly, Examiner respectfully submits that claim 1 is not patentably distinct from the combination of Allison and Gale.

Claim Interpretation
The claim interpretations discussed, in page 4 of the final office action, mailed on 11/17/2020, are respectfully incorporated.

Claim Rejections - 35 USC § 103
Claim(s) 1 & 5 - 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over2 Allison (US 20130252043 A1) in view of Gale et al. (US 20180268863 A1, hereinafter Gale, Filing Date: March 16, 2017). 
	Regarding claim 1, Allison teaches/suggests an electronic module [module of figs. 7/8] including a protective casing defining an internal volume [volume inside the enclosure 700/800] and an electronic circuit board [battery stack 702/802 having circuits as shown in figs. 1-2] placed in the internal volume, the electronic module including: 
	a) means [sensors (“sensors within the battery enclosure”) of the enclosure like temperature sensor 724/824+humidity sensors] for detecting a predetermined environmental condition [“temperature”, “humidity” within the enclosure are environmental condition] of the internal volume (Figs. 7-8, [0036-0037, 0048]); 
	b) means for generating a cold zone [Peltier device that generates cold, like item elements 716+712/812] inside the internal volume such that the cold zone is separated [the zone of the Peltier device is left side/separate from the zone of the circuit boards 702 and 708] from the electronic circuit board (figs. 7-8, [0034]); 
	c) a control unit [microprocessor of the BCM 708/808] that is connected [“BCM includes instructions for processing data from sensors within the battery enclosure”] to the means for detecting a predetermined environmental condition and to the means for generating a cold zone, the control unit being adapted to trigger [activating or “turn on” the Peltier devices and fans, e.g., “the Peltier device cooling fan 716 may be activated” and allowing “condensed water falls into a collector by gravity” to the containment device 714] the means for generating a cold zone when the means for detecting a predetermined environmental condition in the internal volume detect an environmental condition that is liable to result in the moisture in the air contained in the internal volume condensing on the electronic circuit board ([0035, 0040, 0048]), 
	wherein the means for detecting a predetermined environmental condition comprise (a1) temperature sensor 724/824, figs. 7-8. Here, the temperature sensors 724/824 provide temperature of the enclosure. Fastening the sensors 724/824 in the protective casing can be “obvious to try” for PHOISTA to measure the temperature within the enclosure because there are finite options where the sensors can be attached to measure temperature condition of the enclosure] fastened to the protective casing, and wherein the control unit is adapted to trigger [“the Peltier device cooling fan 716 may be activated”] the means for generating a cold zone reference temperature [“the dew point temperature”] 
	the control unit being arranged to trigger the means for generating a cold zone when the reference temperature is lower [“If battery enclosure temperature is higher than the dew point temperature, the Peltier device cooling fan 716 may be activated to increase dehumidification by lowering the temperature of surface 728”] than the reference temperature such that a moisture present [fig. 7 clearly shows when the Peltier device is activated to make the surface 712 relatively colder, the moisture within the enclosure 700 are 3inherently condensed as water and forcefully dropped in the containment device 714/814 with the gravity] in the internal volume is forced to condense in the cold zone ([0034-0035, 0038]).

However, Allison is still silent on disclosing: 
-(a1) using of the first temperature sensor fastened to the electronic circuit board (like battery cell stack 702/802) to measure first temperature and
- exclusive analysis of differences between a first temperature from the first temperature sensor and second temperature, the means for generating cold zone can be activated.
Put differently, Allison still does not teach its reference temperature can be temperature measured by the first temperature sensor fastened to the electronic circuit board and activating of generating cold zone can be merely/exclusively based on the analysis of differences between a first temperature and second temperature. Therefore, Allison teaches all features of the claim 1 except the elements shown above with 
Gale teaches an electronic module [frame 1002 (analogous to enclosure 700/800 of Allison) of the fig.5 having data storage library 1004] including, inter alia, a protective casing defining an internal volume [volume under the frame 1002], an electronic circuit board [“cartridges and drives in large arrays”, analogous to cell stack 702 of Allison] placed in the internal volume, first temperature sensor [sensor 1028] and second temperature sensor [sensor 1055+1050 shown in fig. 5, analogous to Allison’s sensor 724],  means [“environmental conditioning unit 1012…a thermo-electric cooler…or any combination thereof”] for generating a cold zone inside the internal volume, and a control unit [“typical controller 400”] (fig. 5, [0042-0043, 0048-0049, 0063]). More specifically, Gale teaches wherein the means for detecting a predetermined environmental condition comprise a first temperature sensor [“environmental sensors 1028 disposed within the interior of the library 1002”, fig. 5] fastened to the electronic circuit board and a second temperature sensor [temperature sensor 1050+1055] fastened [figs. 5- 7 show that sensors 1050+1055 can be fastened inside the enclosure/frame 1002. Furthermore, fastening the sensors into the protective casing is “obvious to try” based on availability of the space and type of the sensors and design choice] to the protective casing ([0048-0049]), and 
wherein the control unit is adapted to trigger [operating of the conditioning unit 1012 to regulate the relative conditions (e.g., temperature, humidity, contaminant presence via filtering, etc.) inside the frame 1002 by reducing the temperature of inside the frame 1002] the means for generating a cold zone exclusively [“sensor(s) 1050 may sense the temperature and/or humidity” and “sensor(s) 1028 may sense the temperature and/or humidity within the data storage” of paras. 0062-0063 indicates that measurement of the humidity are optional. Thus, only the temperature data from internal and external sensors can be analyzed to decide to activate the “conditioning unit 1012” in some situations] based on the analysis of a the temperature and/or humidity conditions outside of the frame 1002 (i.e., within the data center) are often higher than the temperature and/or humidity conditions within the interior of the frame 1002”. PHOSITA knows that the sensors 1055+1055 provide temperature measurement around outside the frame/enclosure of the protective case and the sensor 1028 provide measurement of circuit board (first temperature)] the first temperature is lower than the second temperature ([0044, 0057, 0062]). In summary, Gale clearly teaches first temperature sensor can be fastened to the electronic circuit board and based on exclusive analysis of difference between a first temperature and second temperature, generating cold zone means can be activated.
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to combine the teachings of Gale and Allison because they both related to avoiding moisture formation in the precious electronic circuit board located within the internal volume of an electronic module based on the sensed environmental conditions, and modify the system of Allison to utilize at least one or more a first temperature sensor (like temperature sensor 1028 of Gale as a backup reference sensor to measure backup reference/first temperature) to be disposed in the battery cell stack 702 or other electronic circuit boards and activate the Peltier device 712/716/812 even when the temperature sensed by the first temperature sensor is lower than the temperature sensed by the second temperature sensors 724 as in Gale. Doing so even if the humidity sensors of the Allison are malfunctioned/unavailable, for any reasons, the 

Regarding claim 5, Allison in view of Gale teaches the electronic module as claimed in claim 1, in which the control unit is adapted to trigger the means [operating of the Peltier device/fan or air conditioner 1012 to avoid condensation forming] for generating a cold zone only if the temperature measured by the first temperature sensor [internal temperature sensor] is lower than a predetermined threshold [“predetermined threshold”] temperature (Allison, [0035], Gale, [0056, 0065- 0066]. Here, when the internal temperature is very low (i.e., lower than the threshold (“recommended operational temperature” of 64 - 80), the difference between internal and external temperature becomes “outside the range of acceptable and/or desired conditions” at which time door lock is generated and waiting time for the door open is reduced by operating the air/conditioner to minimize the differences in external and internal temperature).

Regarding claim 6, Allison in view of Gale teaches the electronic module as claimed in claim 1, in which the means for detecting a predetermined environmental condition comprise a third temperature sensor [second internal temperature sensor(s) from the pluralities of “sensor(s) 1028 may sense the temperature”] fastened/attached to the electronic circuit board (Gale, [0063]).

Regarding claim 7, Allison in view of Gale teaches the electronic module as claimed in any one of the preceding claim 1, in which the means for generating a cold zone comprise a Peltier effect cell [“Peltier device 712”] that has a hot face and a cold face (Allison, [0034] & Gale, [0043]).

Regarding claim 8, Allison teaches the electronic module as claimed in claim 7 in which the hot face [“the warm side of the Peltier device” of Allison or “a thermo-electric cooler,” of Gale] of the Peltier effect cell is thermally connected to the protective casing or to a thermally conductive chassis of the electronic module ([0034, 0037], Figs. 7 - 8).

Regarding claim 9, Allison teaches the electronic module as claimed in claim 1, which the means for generating a cold zone are such that the condensates resulting from the condensation of the air contained in the internal volume are directed to a area of “containment device 714” within enclosure 700] of the internal volume and/or to the exterior of the internal volume ([0034]).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allison in view of Gale and further in view of Ohmori et al. (US 20050264138 A1, hereinafter Ohmori). Ohmori is reference of the record.
Regarding claim 10, Allison in view of Gale does not clearly teach whether its containment device 714 (of Allison) is coated with resin or not. Thus, Allison in view of Gale does not clearly teach the retention zone is coated with a protective resin as claimed.
Ohmori teaches “Since the parylene resin has superior insulating properties and high chemical resistance and is water-repellent, this resin can be used to form an insulating film, a protective film, and a moisture-proof film included in a piezoelectric/electrostrictive structure according to the present invention” ([0135]).
Therefore, it would have been obvious to one ordinary skill in the art at the time of the filing of this application to have the containment device 714 of Allison in view of Gale also to be coated with a resin, discussed by Ohmori, in order to avoid (resin is water-propellant) absorbing of the water by the containment device itself.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Please note the attached NPL article titled “Peltier Element” and para. 0034 of Allison for example evidence of inherency.
        2 Allison and Gale are references of the record.
        3 Please refer to attached NPL article for an example evidence about how the Peltier device works.